Citation Nr: 1749809	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left foot disorder, to include left heel spurs.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981.  He was also a member of the Army National Guard and served on active duty for training during various periods including July 10, 1982 to July 24, 1982.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A timely notice of disagreement was received in November 2008, a statement of the case was issued in June 2009, and a VA Form 9 was received in July 2009.  The Veteran originally requested a hearing before the Board.  In March 2010, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e) (2016).

In August 2013, April 2016, and March 2017, the Board remanded the claim for further development.  

In the April 2016 Board decision, entitlement to service connection for a left ankle disorder was denied.  As such, the issues as listed on the title page.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the July 2017 Supplemental Statement of the Case (SSOC).


FINDING OF FACT

The evidence of record does not demonstrate that a left foot disorder, variously diagnosed to include left heel spurs, arose in or is otherwise etiologically related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a left foot disorder, to include left heel spurs, have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a September 2007 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records, as well as Social Security Administration (SSA) records and afforded the Veteran the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

Additionally, the Board finds that there has been substantial compliance with its March 2017 remand directives regarding the issue of entitlement to service connection for a left foot condition.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).






Rules and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background and Analysis

The Veteran has alleged that his current left foot disorder, to include left foot spurs caused by his active military service.  The Veteran maintains, in essence, that he injured his left ankle during service and now has a left foot disorder, to include left heel spurs, which can be attributed to that injury.  The Veteran further maintains that running and walking on concrete has caused his current left foot disorder.

The service treatment records reveal that in July 1982, the Veteran either twisted or sprained his left ankle playing basketball.  In a sworn statement, the Veteran attested that as he was shooting a basketball, another player jumped on his leg, hurting his ankle.  The Veteran reported pain while walking and was instructed to soak his foot in ice water to reduce swelling, and to take anti-inflammatory medication.  There is no additional medical treatment associated with his left lower extremity during service.

Although the Veteran received treatment for a left ankle injury in service, a foot disorder was not diagnosed during service.  The records dated in July 1982 document such treatment.  While treatment has been documented, subsequently dated service treatment records reveal no complaint, diagnosis, or treatment of a foot disorder, to include left heel spurs.  For instance, when the Veteran was examined by the service department in March 1985, September 1986, and March 1994, a foot disorder was not found.  Clinical evaluations were performed, but no foot disorder attributable to any incident of military service was present, and evaluations of the feet were reported as normal, as were the lower extremities.  In fact, in the statements of medical history (signed by the Veteran in March 1985 and 1994, the Veteran stated that he was in "good health," and denied a history of foot trouble; bone, joint, or other deformity; and arthritis.  These examinations by the service department, as well as the statements of history made by the Veteran, are particularly probative both as to the Veteran's subjective reports and the resulting objective findings.  These reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The fact that the Veteran exhibited normal feet when he presented for the March 1985, September 1986, and March 1994 service department examinations, and the fact that he denied any foot trouble on the March 1985 and 1994 medical history reports signify, at the very least, that he was not having any foot problems at that time.  This assertion of the Veteran at a time subsequent to the in-service left ankle injury (and presumably at a time when he was walking and running on concrete) is an express denial of any foot problems or foot-related symptoms at the time and refutes any subsequent contention from the Veteran that he has a left foot disorder, including left heel spurs, which is of an in-service onset or origin.

Thus, the Board must rely on the lay and medical evidence contained in the service department records, which are contemporaneous to service and accepted as an accurate picture of the Veteran's then physical condition, and which contained no diagnosis of a foot disorder.  Accordingly, the Board assigns the service treatment records substantial probative weight against finding an in-service onset or origin of the Veteran's left foot disorder.

The Board observes that there is strong post-service evidence of record which demonstrates that the initial onset of the Veteran's current left foot disorder was many years after service.  Over the years since military service, the Veteran was treated for left foot pain since 2004; heel spurs in September 2004, plantar fasciitis and sinus tarsi of the left foot since January 2005, and foot pain, history of arthritis, and heel spurs which a September 2004 treatment record indicates are work-related.

Post-service treatment records reveal that the Veteran began seeking treatment for his left ankle in July 2004, and that he informed doctors that he had experienced left ankle pain for "about a month or so."  The Veteran stated the pain was on and off and that it was "quite bad lately;" he denied any particular injury.  On examination, there was tenderness on range of motion and edema of the left ankle.  August 2004 physical therapy entries reflect the Veteran reported that his job required "prolonged standing," and the examiner entered a diagnosis of a sprained left ankle.  The results of an August 2004 magnetic resonance imaging (MRI) were "suggestive" of inflammatory arthritis, with pannis formation involving the posterior subtalar and talonavicular joints, bone marrow edema involving the talus, calcaneus, cuboid, and fourth metatarsal, and changes of tendinopathy involving the Achilles and peroneus long.  Private treatment records from September 2004 show that the Veteran reported pain in his left foot.  It was noted that his foot problem has been a work-related injury and industrial claim.  The private examiner related that the Veteran felt that he needed a work excuse for the following day.  The diagnostic impression was of foot pain and a history of arthritis and heel spurs, industrial injury/work related. 

A January 2005 private treatment record reflects the Veteran experienced left heel, ankle, and Achilles tendon pain since July 2004, and that he continued to complain of pain.  The examiner related the Veteran was "on his feet extensively," and on examination, the diagnoses were of plantar fasciitis, Achilles tendinitis, posterior tibial tendinitis, and sinus tarsi of the left foot.  The examiner ordered shoe inserts to accommodate his foot structure, and the Veteran was instructed to limit his activities, including work.

A February 2005 treatment record reflects that the Veteran reported he was unable to tolerate the shoe ware required for work.

SSA records show that from 1987 to 2005 the Veteran worked in sanitation and supply at a juice manufacturing plant, and that his duties involved cleaning machines, providing parts and supplies to the line, handling sanitation of the plant floor, and removing garbage and leftovers from processing.  The Veteran related that he was walking and standing for eight hours a day in this position. 

In November 2007, the Veteran submitted a statement to the Board and stated he had a heel spur and arthritis which were "job relative."

At a May 2009 VA examination, the Veteran reported injuring his left ankle during service while playing basketball.  He stated that he was placed on limited duty for approximately a week and that he was then cleared to resume all activities.  Between his injury in 1982 and his treatment in 2004, the Veteran did not seek any treatment for and did not report any ongoing problems with his left ankle.  He indicated that he worked for the same company for 19 years in the sanitation department, and that his job required him to work a full day where he was either standing or walking.  He did not report any problems with his left ankle preventing him from working during that time until 2004.  The Veteran reported being on SSA disability and related that his workers' compensation claim was still pending.  X-rays revealed small bilateral plantar and posterior calcaneal spurs, probable minimal calcific distal Achilles tendopathy on the left ankle, metallic surgical suture anchor in the posterior left calcaneus, and otherwise normal ankles.  There was no evidence of fracture, dislocation, arthritis, or additional abnormality.  The examiner found that the Veteran's plantar fasciitis and Achilles tendinitis were work-related because the Veteran's current left foot injury had been documented as such, and that his plantar fasciitis and Achilles tendinitis were clearly distinct from a left ankle sprain.  The examiner also found that the Veteran's left ankle sprain he experienced in service had resolved, explaining that the Veteran was cleared to return to duty after one week of limited duty, that he did not seek care or report any problems with his ankle between 1982 and 2004, that he was able to be employed during that time in medium duty work without restrictions, and that the medical evaluations in 1985 and 1994 did not reveal any ongoing problems with his left ankle.  Based on the foregoing, the examiner found the Veteran's in-service left ankle injury had resolved without any long-term problems; and that bilateral spurs were unlikely to be related to his ankle injury in service.

In August 2016, a VA medical opinion was provided where the VA examiner opined that it is not likely that the Veteran's left heel spurs is a result of the acute left ankle sprain that the Veteran sustained in service in 1982.  The examiner comments that the Veteran has evidence of small symmetrical bilateral heel spurs which are more likely the result of the Veteran's employment (as well as the result of normal aging) since leaving the service, as described in the 2009 VA examination.  The examiner observes that at the time of the 2009 examination, the Veteran did not report any symptoms in his right foot.  Since the Veteran has small symmetrical bilateral findings of heel spurs and no symptoms in his right foot, these x-ray findings should be considered incidental findings.  He further observes that the Veteran's acute left ankle sprain had resolved and there is no evidence of ongoing treatment over the next 20 years after leaving the service.  The examiner comments that it is unlikely that a left ankle sprain which resolved would result in small, bilateral symmetrical x-ray findings in both feet.  According to the examiner, the location of the heel spurs, bilateral plantar and posterior calcaneal spurs, is in a location of the foot that is distinct from the left ankle; again, observing, as noted in the 2009 VA examination report, the Veteran sustained a twisting injury to his left ankle playing basketball, and commenting that this type of injury would not result in an injury to either the left or right plantar and posterior calcaneal bone.

When the Veteran was examined by VA in May 2017, he reported that his left foot continues to hurt.  The VA examiner diagnosed the Veteran with bilateral flat foot, hammer toes, hallux valgus, and plantar fasciitis.  The May 2017 VA examiner opined that the Veteran's condition claimed is less likely than not caused by his service, noting that he agrees 100 percent with the August 2016 VA medical opinion and rationale.  The VA examiner also noted that the April 2010 letter from the Veteran's treating podiatrist is vague, not identifying either the injury that he is referring to in the military or the foot/ankle condition he is relating to the injury.  Regarding the diagnosis of plantar fasciitis/heel spurs diagnosis, the examiner noted that this is a bilateral symptomatic diagnosis which is not service connected by the same rationale as provided in the August 2016 opinion.  Regarding the diagnosis of hammertoes, the examiner opined that this is less likely than not related to service because it is bilateral and well removed from the ankle joint where the Veteran had his in-service injury.  The examiner reasoned that he knows of no mechanism where a left ankle sprain would cause hammer toes in the left foot, let alone the right foot.  Regarding the acquired pes planus, the examiner opined that it is less likely than not service related.  The most likely cause in an adult to develop flat feet would be dysfunction of the posterior tibial tendon.  The examiner noted that this is a bilaterally equal condition and not something caused by a remote ankle sprain on one side.  Lastly, regarding the hallux valgus, the examiner opined that it is less likely than not related to service.  He opined that he knows of no mechanism where a left ankle sprain would cause left hallux valgus let alone right hallux valgus.  The condition is bilaterally equal showing that it is genetics, age, and shoe wear related and not from the left ankle sprain.

The Board finds the August 2016 VA medical opinion and May 2017 VA examination report to be the most probative medical evidence on record.  The examiners both thoroughly reviewed the Veteran's medical treatment records and lay testimony.  The examiners included a detailed description of the Veteran's in-service injury and lack of post-service treatment or pain, as demonstrated by a review of the medical evidence on record.  The examiners also provided adequate rationales as to why they thought the Veteran's current left foot conditions were not as least as likely as not caused by his service.

The Board has also considered the April 2010 letter from a private doctor who stated that the Veteran's "left foot condition is still present to where he is having pain, which is consistent to the injury that he sustained in the military numerous years ago."  However, the Board finds that the April 2010 private medical opinion to be inadequate.  In this regard, the private examiner did not provide a rationale to his positive nexus opinion, and it is not clear if he reviewed the Veteran's service treatment records, SSA records, or his private treatment records in 2004 and 2005.  As such, the Board finds the April 2010 medical statement to be of minimal probative value compared to the August 2016 and May 2017 opinions against the claim.

The claim is also supported by the Veteran's lay statements to the effect that he believes there is a nexus between his current left foot disorder (variously diagnosed) and his military service.  The Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of foot disorders; he is, therefore, a layperson in this regard.  In this case, however, the facts are complex enough that the Veteran's lay intuition about of the cause of his left foot disorder is not sufficient to outweigh the August 2016 and May 2017 opinions of the VA expert who carefully considered the specific facts of this case, as well as the private treatment records in 2004 and 2005 which seem to indicate a post-service onset during the time of his civilian occupation.  See Kahana v. Shinseki, 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis").  Accordingly, the Board finds the Veteran's lay statement to be of minimal probative value compared to the August 2016 and May 2017 opinions and other evidence against the claim.

For these reasons, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's current left foot disorder (as variously diagnosed) arose in or is otherwise etiologically related to his military service.  Therefore, service connection for a left foot disorder, to include left heel spurs, is denied.


ORDER

Entitlement to service connection for a left foot disorder, to include left heel spurs, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


